  
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 2062 
 
AN ACT 
To designate the facility of the United States Postal Service located at 45 Meetinghouse Lane in Sagamore Beach, Massachusetts, as the Matthew A. Pucino Post Office. 
 
 
1.Matthew A. Pucino Post Office 
(a)DesignationThe facility of the United States Postal Service located at 45 Meetinghouse Lane in Sagamore Beach, Massachusetts, shall be known and designated as the Matthew A. Pucino Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Matthew A. Pucino Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
